UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6739


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH MICHAEL GUARASCIO,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:09-cr-00109-D-1)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph Michael Guarascio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Michael Guarascio appeals the district court’s orders denying Guarascio’s

motion for the return of property seized during his federal prosecution and denying

Guarascio’s motions for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Guarascio, No. 7:09-cr-00109-D-1 (E.D.N.C. Dec. 6, 2018, Feb. 1, 2019, filed

May 7, 2019 & entered May 8, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2